*876
ORDER

PER CURIAM:
W.D. Gilmer appeals the trial court’s judgment granting Greenfield Village Homes Association and John Smith’s motion to dismiss for failure to state a cause of action. On appeal, Mr. Gilmer claims that the trial court erred in dismissing his petition because his action was not barred by the statute of limitations and because he properly stated a claim for negligence. This court finds that Mr. Gilmer failed to allege sufficient facts to support a claim for negligence. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).